DETAILED ACTION
This detailed action is in response to the pre-appeal brief filed on March 9, 2022 and the decision by the Office to reopen prosecution mailed on May 4, 2022, and any subsequent filings.
Claims 1-3 and 5-7 stand rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments Presented in the Pre-Appeal Brief
In response to Applicants' argument that the claimed features result in unexpectedly high removal rates of low molecular weight organic substances (Pre-Appeal Brief ("PAB"), Page 2 / Paragraph 4 ("Pg/Pr")), the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The declaration under 37 CFR 1.132 filed November 26, 2021 is insufficient to overcome the rejection of Claims 1-3 and 5-7 based upon 35 U.S.C. § 103 as set forth in the last Office action because the declaration refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  Further, the declaration fails to indicate how the claimed "effective pressure" is measured.  With respect to the graph included in the declaration, the declarant has not indicated where the concentration has been measured, the permeate or the retentate or from the first or second reverse osmosis membrane.  Applicants' arguments regarding criticality (PAB, Pg4/Pr1-4, Pg5/Pr2) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Finally, as to Applicants' argument that the declaration had not been address in the las Office action (PAB, Pg5/Pr1), assuming arguendo the declaration had not been addressed, the declaration has not been addressed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 13, the conjunction "and" appearing between "dividing" and "amount" renders the claim grammatically incorrect.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 12, the conjunction "and" appearing between "dividing" and "amount" renders the claim grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methanol, ethanol, isopropyl alcohol, monoethanolamine, urea, and tetraalkylammonium salts such as tetramethylammonium hydroxide (Spec., Pr65,95,103,107,108), does not reasonably provide enablement for all low-molecular-weight organic substances as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claims, the claims encompass all low-molecular-weight organic substances.  As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all low-molecular-weight organic substances with not guidance on how to apply the invention to any other substances other than those disclosed in the specification.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples for all low-molecular-weight organic substances have been identified weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary to use the claimed invention for all low-molecular-weight organic substances.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 5 each recite a permeation flux at an "effective pressure" and that "the effective pressure is determined in accordance with JIS K3802: 2015."  Applicants have not submitted JIS K3802: 2015 thereby rendering the determination of "effective pressure" indefinite.  Further, JIS K 3802 is a standard related to a fouling index not effective pressure as evidence by: Oi, U.S. Publication 2014/0346111 (Pr4); Tatsuhara, U.S. Publication No. 2017/0296975 (Pr63); and, Tada, U.S. Publication No. 2011/0094963 (Pr88).  For purposes of examination, the limitation will be interpreted as requiring a flux across the membrane.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern, et al., U.S. Publication No. 2016/0136577 ("McGovern").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1 and 5, McGovern discloses in a first embodiment a reverse osmosis membrane treatment system and method comprising a first reverse osmosis membrane treatment unit for passing treatment target water through a first reverse osmosis membrane to obtain first permeated water and first concentrated water (Fig. 3, items 301A, 302A, 304A, Pr50,106); and at least a second reverse osmosis membrane treatment unit for passing the first permeated water through a second reverse osmosis membrane to obtain second permeated water and second concentrated water (Fig. 3, items 302B, 302B, 304B, Pr51,106), and wherein a permeation flux per 1 MPa of effective pressure in the second reverse osmosis membrane is in a range of from 10% to 60% of a permeation flux per 1 MPa of effective pressure in the first reverse osmosis membrane, and the permeation flux per 1 MPa of effective pressure in the second reverse osmosis membrane is 0.5 m3/m2/d or less, the effective pressure is determined in accordance with JIS K3802: 2015 and the permeation flux is obtained by dividing and amount of permeated water by a membrane area (Pr135; see also 112(b) analysis supra).
McGovern does not disclose in a first embodiment the treatment target water contains a low-molecular-weight organic substance having a molecular weight of 200 or less, or the low-molecular-weight organic substance having a molecular weight of 200 or less is removed by the second reverse osmosis membrane.
McGovern discloses in an example the treatment target water contains a low-molecular-weight organic substance having a molecular weight of 200 or less (Pr120 (note ethanol in water)), and the low-molecular-weight organic substance having a molecular weight of 200 or less is removed by the second reverse osmosis membrane (Pr120 (note removal of ethanol by membrane)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the serial membrane device disclosed by McGovern in a first embodiment to remove ethanol as disclosed in the example because, according to McGovern, initial ethanol separation is challenging to achieve effective separation (Pr4) while serial filtering removes 55% of ethanol (Pr12).

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern, et al., U.S. Publication No. 2016/0136577 ("McGovern") as applied to Claim 1 (for Claims 1 and 3) and Claim 7 (for Claims 6 and 7)  above, and further in view of Yoshikawa, et al., U.S. Publication No. 2016/0198721 ("Yoshikawa").
Applicants' claims are directed towards a device and a method.
Regarding Claims 2 and 6, McGovern discloses the reverse osmosis membrane treatment system and method according to Claims 1 and 5 except wherein the second reverse osmosis membrane is a membrane modified with an oxidant.
Yoshikawa also relates to a reverse osmosis treatment system and method and discloses a second reverse osmosis membrane is a membrane modified with an oxidant (Pr27,142).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the second reverse osmosis membrane disclosed by McGovern with the oxidant modification disclosed by Yoshikawa because, according to Yoshikawa, the modification prevent membrane degradation and deterioration of water quality while inhibiting slime (Pr142) which works particularly well for reverse osmosis membranes (Pr82).
Additional Disclosures Included:  Claims 3, 6: wherein the second reverse osmosis membrane is a membrane modified with at least one of a stabilized hypobromous acid composition containing a bromine-based oxidant and a sulfamic acid compound and a stabilized hypochlorous acid composition containing a chlorine-based oxidant and a sulfamic acid compound (Abstract, Pr27,142).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779